United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.N., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
PENNSYLVANIA P & DC, Southeastern, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-355
Issued: August 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2009 appellant filed a timely appeal from an August 18, 2009 decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award determination in this case.
ISSUE
The issue is whether appellant has more than a 13 percent impairment of the right arm for
which she received a schedule award.
On appeal her attorney asserts that the report of the Office referral physician, does not
constitute the weight of medical opinion or, in the alternative a medical conflict was created with
the opinion of the attending physician.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated August 6, 2008, the
Board found the case was not in posture for decision regarding the extent of impairment to

appellant’s right arm. The medical reports of record did not rate impairment in compliance with
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).1 The referenced medical reports were an April 6,
2004 report from Dr. David Weiss, an attending osteopath and an undated report from an Office
medical adviser. The Board remanded the case to the Office to obtain a medical opinion
regarding appellant’s right upper extremity impairment that conformed Office procedures and
the A.M.A., Guides.2 The facts of the previous Board decision are incorporated herein by
reference.3
Following the Board’s August 6, 2008 decision, the Office forwarded the record to
Dr. Arnold T. Berman, an Office medical adviser Board-certified in orthopedic surgery. In a
September 6, 2008 report, Dr. Berman advised that a schedule award was recommended based
on decreased range of motion. He utilized Figure 16-28 of the A.M.A., Guides and found that
supination and pronation were both normal, that radial deviation of 7 degrees yielded a 3 percent
impairment and ulnar deviation of 35 degrees yielded no impairment. Dr. Berman concluded
that appellant had a three percent right upper extremity impairment, with the date of maximum
medical improvement January 18, 2008.
The Office referred appellant to Dr. Kevin F. Hanley, a Board-certified orthopedic
surgeon, for a second opinion evaluation. In a January 20, 2009 report, Dr. Hanley noted the
history of injury and provided findings on physical examination of the upper extremities,
including normal shoulder and elbow range of motion. Regarding right wrist range of motion, he
advised that under Figure 16-28 of the fifth edition of the A.M.A., Guides, extension of 60
degrees and flexion of 75 degrees yielded no impairment and that under Figure 16-31 ulnar
deviation of 40 degrees yielded no impairment and radial deviation of 5 degrees yielded a 3
percent impairment of the right wrist. Dr. Hanley noted that there were no complaints of
weakness, therefore, it was not a factor in rating impairment. As appellant did not complain of
significant pain an “add-on” impairment for pain was found not to be appropriate. Dr. Hanley
diagnosed history of right wrist strain and concluded that maximum medical improvement was
reached on January 18, 2008. He concluded that appellant had a three percent impairment of the
right upper extremity.
In a February 5, 2009 report, Dr. Morley Slutsky, an Office medical adviser Boardcertified in preventive medicine, reviewed the medical record including Dr. Hanley’s report. He
applied Dr. Hanley’s right wrist range of motion measurements to the A.M.A., Guides and
agreed that appellant had a three percent right upper extremity impairment due to diminished

1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

Docket No. 08-602 (issued April 6, 2004).

3

On March 13, 2002 appellant then a 37-year-old distribution clerk sustained an employment-related right wrist
sprain. On August 20, 2004 she filed a schedule award claim and submitted an April 6, 2004 report in which
Dr. David Weiss, an osteopath, opined that she had a total 23 percent right upper extremity impairment. Following
review by an Office medical adviser, by decision dated February 7, 2007, appellant was granted a schedule award
for a 13 percent impairment of the right upper extremity. The decision was affirmed by an Office hearing
representative on August 1, 2007.

2

range of motion. Dr. Slutsky also agreed that she had no impairment for pain or sensory loss
based on Dr. Hanley’s examination.
By decision dated February 20, 2009, the Office found that appellant was not entitled to
an additional schedule award. Appellant requested a hearing that was held on June 23, 2009.
Counsel argued that Dr. Hanley’s report should not be the weight of medical opinion because he
did not provide grip strength measurements or rate pain. Alternatively a conflict in medical
evidence arose between Dr. Weiss and Dr. Hanley.
In an August 18, 2009 decision, an Office hearing representative noted the Board’s
finding that Dr. Weiss did not adequately rate impairment under the A.M.A., Guides. Dr. Weiss
found the opinion of Dr. Hanley, represented the weight of medical opinion and established no
greater than the 13 percent impairment previously awarded.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing federal regulations,5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.6 For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used
to calculate schedule awards.7 For decisions issued after May 1, 2009, the sixth edition will be
used.8
ANALYSIS
The Board finds that appellant does not have more than 13 percent impairment as
previously awarded. In the August 6, 2008 decision, the Board addressed the April 6, 2004
report of Dr. Weiss and found that it did not comport with the A.M.A., Guides.9 The impairment
rating provided by Dr. Weiss was found to be of reduced probative value.
The Office referred appellant to Dr. Hanley for a second opinion evaluation. In a
January 20, 2009 report, he provided findings on physical examination of the right upper
extremity, including range of motion findings. Regarding the right wrist, Dr. Hanley properly
found that under Figure 16-28 of the fifth edition of the A.M.A., Guides, extension of 60 degrees
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

Supra note 2.

3

and flexion of 75 degrees yielded no impairment10 and that under Figure 16-31 ulnar deviation of
40 degrees yielded no impairment.11 Under Figure 16-31, radial deviation of 5 degrees yielded a
3 percent impairment of the right wrist.12 Dr. Hanley noted that, as there were no complaints of
weakness, this did not contribute to appellant’s impairment. As she did not complain of any
significant pain, an add-on impairment for pain was not appropriate. Dr. Hanley advised that
maximum medical improvement was reached on January 18, 2008 and properly concluded that
appellant had a three percent impairment of the right upper extremity.
In a February 5, 2009 report, Dr. Slutsky, an Office medical adviser, noted his review of
Dr. Hanley’s report and agreed with his conclusion that appellant had a three percent right upper
extremity impairment due to diminished right wrist range of motion and agreed that she was not
entitled to an increased schedule award for a pain impairment.
Dr. Hanley properly applied the A.M.A., Guides in reaching his conclusion that appellant
had a three percent right upper extremity impairment. He set fourth findings on examination of
appellant and addressed why he excluded factors such as weakness and sensory loss (pain) from
consideration. Dr. Hanley’s report constitutes the weight of medical opinion and establishes no
greater impairment than previously awarded.
CONCLUSION
The Board finds that appellant has not established that she has more than 13 percent right
arm impairment.

10

A.M.A., Guides, supra note 1 at 467.

11

Id. at 469.

12

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

